                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.         CV 17-08753-AB (AS)                                            Date    January 10, 2019
 Title            Elizabeth Rose Irons v. Nancy Berryhill, Acting Commissioner of Social Security




 Present: The                    Alka Sagar, United States Magistrate Judge
 Honorable
                        Alma Felix                                                 N/A
                       Deputy Clerk                                      Court Reporter / Recorder
                Attorneys Present for Plaintiff:                     Attorneys Present for Defendant:
                             N/A                                                   N/A
 Proceedings:                 (IN CHAMBERS) ORDER VACATING JANUARY 9, 2019 ORDER
                              STAYING CASE AND DENYING APPLICATION FOR A STAY

      The Court’s January 9, 2019 Order Staying Case Due to the Lapse in Appropriations (Docket Entry
No. 27) is VACATED. The United States of America’s Application for a Stay Due to Lapse of
Appropriations, filed on January 7, 2019 (Docket Entry No. 26), is DENIED.

       The Court’s January 8, 2019 Final Order to Show Cause (Docket Entry No. 25), a copy of which is
attached hereto, remains in effect.

        Per the Court’s January 8, 2019 Final Order to Show Cause, Plaintiff has until February 7, 2019
to file a motion for summary judgment in accordance with the Court’s December 12, 2017 Order Re:
Procedures in Social Security Case (see Docket Entry No. 5 at 2-3) or to file a Declaration in response to
the Court’s January 8, 2009 Final Order to Show Cause.

       Plaintiff again is expressly warned that the failure to file a timely response to the Court’s
January 8, 2019 Final Order to Show Cause will result in a reccommendation that this action be
dismissed with prejudice for her failure to prosecute and/or for her failure to comply with Court
orders. See Fed.R.Civ.P.41(b).

                                                                                         0       :      00
                                                               Initials of                     AF
                                                               Preparer




CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
